IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,635



                      EX PARTE ERIC LAMOND DAVIS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 08CR-123 IN THE 349 TH DISTRICT COURT
                          FROM HOUSTON COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Sixth Court of Appeals affirmed his conviction. Davis v. State,

No. 06-09-00033-CR (Tex. App.–Texarkana Sep. 18, 2009).

       Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance

because counsel failed to timely notify Applicant of his right to file a petition for discretionary

review. We remanded this application to the trial court for findings of fact and conclusions of law.
                                                                                                         2

        Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to notify Applicant

that he had a right to file a pro-se petition for discretionary review. Ex parte Wilson, 956 S.W.2d 25

(Tex. Crim. App. 1997); Ex parte Florentino, 206 S.W.3d 124 (Tex. Crim. App. 2006); TEX . R. APP .

P. 48.4. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Sixth Court of Appeals in Cause No. 06-09-00033-

CR that affirmed his conviction in Case No. 08CR-123 from the 349th Judicial District Court of

Houston County. Applicant shall file petition for discretionary review with this Court within 30 days

of the date on which this Court’s mandate issues.

        Applicant’s remaining claims are dismissed. Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).



Delivered: September 14, 2011
Do not publish